Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of providing for an examination of the defendants before trial through their officers as to the matters specified in the order to show cause contained in subdivisions (a), (b), (c), (d), (e), (f), (j) and (k) of paragraph I thereof, and in subdivisions (a), (b), (e), (d) and (h) of paragraph II thereof, and also providing for a discovery and inspection of the books and papers specified in paragraph 1 of the order to show cause relating to such discovery and inspection. Examination to proceed on five days’ notice. An order for the examination of a party before trial and am order for the discovery and inspection of books and papers may be combined in one order where the party seeking the same proceeds in the first instance by an order for the examination and not by a mere notice. (Fey v. Wisser, 206 App. Div. 520.) The plaintiffs are not entitled to examine the defendants as to their profits, etc., nor to have a discovery and inspection of their books generally. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.